Mathews, J.,
delivered the opinion of the court.
The plaintiff having recovered from the defendant a certain tract of land, which the latter had purchased at a probate sale of the succession of Charles Melanqon, and his heirs being cited in warranty in this suit, the cause was remanded to have the damages assessed as between the defendant and his warrantors. Previous to proceedings in the cases between the defendant and the persons cited in warranty he died, and the action was prosecuted by the curator of his succession, who prayed leave to dismiss the suit in relation to the prayer for damages, which was granted by the court below, and an order to dismiss was accordingly made, from which the warrantors appealed.
We are unable to perceive any reason why the curator of Duhamel’s estate should not have been allowed to dismiss a suit in which he had assumed the situation of plaintiff. In what manner a proceeding of this kind could operate against the interests of the defendant does not appear. A
It is, therefore, ordered, adjudged and decreed, that the judgement of the District Court be affirmed, with costs.